DETAILED ACTION
	This application has been reassigned to a new examiner.  Full faith and credit has been given to the prior examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that Roberts failed to teach or suggest the data including a name of a mainframe function and a type of the mainframe function.  Roberts disclosed in column 6, lines 34-47 the use of a request URL to identify a service ID.  Roberts identifies the service ID using various parameters.  The “common name” or “cn” is interpreted as a name of a mainframe function.  The “organizational unit” or “ou” is interpreted as a type of the mainframe function.  It is noted that the claims do not give any functional steps to the terms a name of a mainframe function or a type of the mainframe function.  The specification defines a mainframe function as a web service.  Specification [0006], [0016], [0025].  Furthermore the specification refers to the “web service” being described in the data in the received URL “includ[ing] the name and type of the function”.  Specification [0026].  It is noted that Applicant has renamed a web service as a “mainframe function” within the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US Patent No. 6,792,605).
Regarding claim 1, Roberts teaches a method for exposing mainframe data to web service, the method comprising:
receiving, by a web service management apparatus (col. 10, Il. 53-57, wherein the web service management apparatus is the web services engine 101), a web service request from a client device (col. 6, Il. 13-19; col. 11, Il. 42-63, wherein the web service engine receives web service requests from user’s devices), the web service request including a uniform resource locator (col. 6, Il. 13-19; col. 6, Il. 34-40, wherein the URL is part of the web request);
identifying, by the web service management apparatus, data in the received web service request, the data including mainframe function information from within the uniform resource locator (col. 6, II. 13-19; Il. 28-37; wherein the URL contains information which can identify the service that is being requested; col. 9, Il. 44-47; col. 1, Il. 37-48; wherein the APIs can interact with company or third party hosted applications to perform functions on those host applications, which is a mainframe system performing a mainframe function information, see instant specification, J21, for description of mainframe systems);
identifying, by the web service management apparatus, one or more drivers from a plurality of drivers based on the identified data (col. 5, Il. 13-18; col. 5, Il. 53-61; col. 7, Il. 11-15; wherein the service is identified, the system drivers associated with that service are identified and executed by the web service engine) and one or more functional application programming interfaces (APIs) based on the one 
executing, by the web service management apparatus, the one or more functional APIs to obtain information relating to the web service request from at least one mainframe system (Col. 7, Il. 16-20; col. 9, Il. 43-47; wherein the web service engine, operates the system driver, which is programmed to interface with enterprise applications or other systems through APIs); and
providing, by the web service management apparatus to the client device, response data from the at least one mainframe system based on the execution of the identified one or more functional APIs (col. 7, Il. 21-29; col. 11, Il. 42-63; wherein the web service can interact with external systems using APIs to generate a response for the requesting system using data generated by the APIs).

Regarding claim 6, Roberts teaches a non-transitory computer readable medium having stored thereon instructions for exposing mainframe data to web service comprising executable code (4), which when executed by at least one processor, cause the processor to:
receive (col. 10, Il. 53-57, wherein the web service management apparatus is the web services engine 101) a web service request from a client device (col. 6, Il. 13-19; col. 11, Il. 42-63, wherein the web service engine receives web service requests from user’s devices), the web service request including a uniform resource locator (col. 6, Il. 13-19; col. 6, ll. 34-40, wherein the URL is part of the web request);
identify data in the received web service request, the data including mainframe function information from within the uniform resource locator (col. 6, II. 13-19; Il. 28-37; wherein the URL contains information which can identify the service that is being requested; col. 9, Il. 44-47; col. 1, ll. 37-48; wherein the APIs can interact with company or third party hosted applications to perform functions 
identify one or more drivers from a plurality of drivers based on the identified data (col. 5, Il. 13-18; col. 5, Il. 53-61; col. 7, Il. 11-15; wherein the service is identified, the system drivers associated with that service are identified and executed by the web service engine) and one or more functional application programming interfaces (APIs) based on the one or more identified drivers (col. 5, Il. 56-58; col. 7, Il. 21-25; wherein the driver is programmed to call APIs);
execute the one or more functional APIs to obtain information relating to the web service request from at least one mainframe system (Col. 7, Il. 16-20; col. 9, Il. 43-47; wherein the web service engine, operates the system driver, which is programmed to interface with enterprise applications or other systems through APIs); and
provide response data from the at least one mainframe system to the client device based on the execution of the identified one or more functional APIs (col. 7, Il. 21-29; col. 11, Il. 42-63; wherein the web service can interact with external systems using APIs to generate a response for the requesting system using data generated by the APIs).

Regarding claim 11, Roberts teaches a web service management apparatus comprising:
a processor (Col. 4 Il. 60-67, web service engine utilizes processors); and
a memory coupled to the processor which is configured to be capable of executing programmed instructions (Col. 5 Il. 05-20, web service engine carries out instructions and processes) comprising and stored in the memory to:
receive (col. 10, Il. 53-57, wherein the web service management apparatus is the web services engine 101) a web service request from a client device (col. 6, Il. 13-19; col. 11, Il. 42-63, wherein the web service engine receives web service requests from user’s devices), the web service request 
identify data in the received web service request, the data including mainframe function information from within the uniform resource locator (col. 6, Il. 13-19; Il. 28-37; wherein the URL contains information which can identify the service that is being requested; col. 9, Il. 44-47; col. 1, ll. 37-48; wherein the APIs can interact with company or third party hosted applications to perform functions on those host applications, which is a mainframe system performing a mainframe function information, see instant specification, ]21, for description of mainframe systems):
identify one or more drivers from a plurality of drivers based on the identified data (col. 5, Il. 13-18; col. 5, Il. 53-61; col. 7, Il. 11-15; wherein the service is identified, the system drivers associated with that service are identified and executed by the web service engine) and one or more functional application programming interfaces (APIs) based on the identified data one or more identified drivers (col. 5, Il. 56-58; col. 7, Il. 21-25; wherein the driver is programmed to call APIs);
execute the one or more functional APIs to obtain information relating to the web service request from at least one mainframe system (Col. 7, Il. 16-20; col. 9, Il. 43-47; wherein the web service engine, operates the system driver, which is programmed to interface with enterprise applications or other systems through APIs); and
provide response data from the at least one mainframe system to the client device based on the execution of the identified one or more functional APIs (col. 7, Il. 21-29; col. 11, Il. 42-63; wherein the web service can interact with external systems using APIs to generate a response for the requesting system using data generated by the APIs).

Regarding claim 3, Roberts teaches the method as set forth in claim 1, wherein the provided response data is in a format comprising one or more of: a plain text format, an XML format (Col. 11, Il. 
The medium of claim 8 and the apparatus of 13 are rejected for the same reasons set forth in the method of claim 3.

Regarding claim 5, Roberts teaches the method as set forth in claim 1 further comprising, providing, by the web service management apparatus, an interface for the client device to communicate with the mainframe system for a JAVA web service request (Col. 8 Il. 01-10, author is the client and identifies the web service’s driver through a Java class file to access web services for many web service to utilize similar service driver classes).
The medium of claim 10 and the apparatus of 15 are rejected for the same reasons set forth in the method of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,792,605 issued to Roberts et al. in view of US Patent Publication No. 2016/0352867 issued to Subbarayan et al.


Roberts modified does not explicitly indicate wherein the web service request is received via a TCP connection.
However, Glaser teaches wherein the web service request is received via a TCP connection ({74, upon identification of a matching API characteristics data definition at step 706, the proxy may route the client message or request to a target API at an API server within the server backend, based on one or more of (i) IP address of API server and (ii) TCP port associated with said API server; (07, routing and load balancing proxies, routing decisions rely on information associated with Layers 2 to 4 of the Open System Interconnection ("OSI") model, or Transmission Control Protocol/Internet Protocol ("TCP/IP"), see routing across network using TCP, in 952).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Robert’s method for providing web based with Subbarayan system for API routing and security in the same field of endeavor to improve the methods of Robert’s by using a TCP connection to route packets to the appropriate server based on predefined routing and load balancing policies (see, 07).
The medium of claim 7 and the apparatus of 12 are rejected for the same reasons set forth in the method of claim 2.

Regarding claim 4, Roberts teaches the method as set forth in claim 1.
Roberts modified does not explicitly indicate the one or more functional APIs are identified based on a load balancing technique.
However, Subbarayan teaches the one or more drivers and the one or more functional APIs are identified based on a load balancing technique (Fig. 8A, Items 806-812; 86, a determination (at step 810) that the client request or message is a non-session based request or message, step 812 comprises 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Robert’s method for providing web based with Subbarayan system for API routing and security in the same field of endeavor to improve the methods of Robert’s in order to enable efficient routing or load balancing among API servers (see, 913).
The medium of claim 9 and the apparatus of 14 are rejected for the same reasons set forth in the method of claim 4.

Regarding claim 16, Roberts teaches the method as set forth in claim 4.
Roberts modified does not explicitly indicate wherein the load balancing technique includes at least one from among a round robin load balancing technique and an amount of load currently handled technique.
However, Subbarayan teaches wherein the load balancing technique includes at least one from among a round robin load balancing technique and an amount of load currently handled technique (86, routing the client request or message to a target API server selected from among the set of API servers identified at step 808, such that the selected target API server has a lowest number of session users or 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Robert’s method for providing web based with Subbarayan system for API routing and security in the same field of endeavor to improve the methods of Robert’s in order to enable load balancing and routing for client request to efficiently route or load balance (see, 911-13).
The medium of claim 17 and the apparatus of 18 are rejected for the same reasons set forth in the method of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al.				US 10,397,760
Lecourtier et al.				US 2018/0315004
Leen et al.				US 2018/0217819
Yang et al.				US 2018/0139001
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/               Primary Examiner, Art Unit 2445